Citation Nr: 1016916	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  09-28 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to special monthly compensation (SMC) based on a 
need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran served on active duty with the United States 
Marine Corps from October 1951 to April 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefit sought.  The Cleveland RO assumed jurisdiction 
as part of the Tiger Team program to adjudicate outstanding 
claims of older Veterans more expeditiously.  Following the 
initial adjudication of the claim, jurisdiction transferred 
back to the Albuquerque, New Mexico, RO.


FINDING OF FACT

Due to service connected disabilities, the Veteran requires 
the regular aid and attendance of another to perform the 
activities of daily living and to protect him from the 
hazards of daily life.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
based on a need for regular aid and attendance have been met.  
38 U.S.C.A. §§ 1114, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.350, 3.352 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the benefit sought on 
appeal is granted in full.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.

II.  Analysis

Special monthly compensation is payable to a person who is 
permanently bedridden or so helpless as a result of service- 
connected disability that he is in need of the regular aid 
and attendance of another person. 38 U.S.C.A. § 1114(l); 
38 C.F.R. § 3.350(b).  Factors to be considered in 
determining whether a Veteran requires such are the inability 
to perform activities of daily living (dressing, cooking, 
eating, attending to the wants of nature, cleaning, and 
personal hygiene), a need for assistance in adjusting 
orthopedic or prosthetic devices, and requiring care or 
assistance on a regular basis to protect oneself from the 
hazards or dangers of the daily environment. 38 C.F.R. § 
3.352(a).

As a threshold matter, a Veteran must be rated 100 percent 
disabled for a single service connected disability to 
establish basic entitlement to SMC based on aid and 
attendance.  Any lesser degree of impairment would be 
inconsistent with the requirements of 38 C.F.R. § 3.352.  The 
Veteran is currently rated 100 percent disabled for service 
connected heart disease, and hence meets the basic 
eligibility requirement.

The Veteran is additionally service connected for an amnesia 
syndrome related to a vascular condition, rated 50 percent 
disabling; posttraumatic stress disorder (PTSD), rated 50 
percent disabling; residuals of prostate cancer, rated 20 
percent disabling; gout, rated 10 percent disabling; 
tinnitus, rated 10 percent disabling; fecal incontinence, 
rated 10 percent disabling; residuals of a right wrist 
fracture, rated 0 percent disabling; and impotence, rated 0 
percent disabling.

A VA field examiner, the Veteran's treating VA physician, a 
VA medical examiner, and the Veteran's spouse have all opined 
that the Veteran is in need of the regular aid and attendance 
of another person to perform the activities of daily living 
and to protect himself from the hazards of daily life.  He 
requires 24 hour supervision to ensure that he takes his 
medication, and he is demonstrably unable to engage in any 
problem solving or thought process involving multiple steps.  
He gets lost and disoriented easily.  He cannot take the 
simplest actions to correct uncomfortable or dangerous 
situations, such as adjusting heating or cooling in his home.  
He is incontinent due to a service connected disability, and 
requires assistance to remember to clean himself, and to 
accomplish that task.  While he does retain some ability to 
perform daily activities, he lacks the forethought to know he 
must do certain things, and he requires assistance with the 
details of many tasks.  There is no contrary lay or medical 
opinion of record.

While there was some speculation that the Veteran had 
developed nonservice connected Alzheimer's Disease and this 
condition was responsible for his cognitive impairment, and 
hence his need for regular aid and attendance, further 
testing showed no organic changes consistent with that 
diagnosis, and VA doctors have clearly stated that 
Alzheimer's Disease is not present.  In an August 2009 
statement, the Veteran's treating doctor stated that, "It is 
likely that the results and residuals of his [service 
connected] disability, including brain syndrome, PTSD and 
vascular disease account for his current cognitive status."  
The entire weight of the evidence of record supports the 
Veteran's claim.

Accordingly, entitlement to special monthly compensation 
based on a need for regular aid and attendance is warranted.








ORDER

Entitlement to special monthly compensation based on a need 
for regular aid and attendance is granted.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


